Case o-Ly-Q6000-laS Voc of Fried UdcieficQ Entered O4/2//20 12.40.04

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

----- weeeeee won w--- X
In re:
Chapter 7
llias Bourekas, Case No. 8-18-78496-LAS
Debtor.
ae a -- ---X
Andrew M. Thaler, Chapter 7 Trustee of the
Bankruptcy Estate of Ilias Bourekas, . Adv. Pro. No. 8-19-08055-LAS
Plaintiff,
-against-
AFFIDAVIT OF SERVICE
Anna Rizos, Kyriaki Bourekas, Vivian Bourekas,
Kalliopi Bourekas, and Maria Anna Bourekas,
Defendants.
--- a _- wanee x
STATE OF NEW YORK }
}ss.:

COUNTY OF NASSAU }

Dawn Migliore, being duly sworn, deposes and says that deponent is not a party to the
action, is over 18 years of age, and that on February 26, 2020,1 served a true copy of the attached
Supplemental Summons in an Adversary Proceeding, and Second Amended Complaint together
with Exhibit 1, by mailing a true copy thereof, by Regular Mail, to the person(s) listed below,
addressed as follows:

Office of the United States Trustee
560 Federal Plaza
Central Islip, New York 11722

Rosen & Associates, P.C.

Attorneys for Anna Rizos & Kyriaki Bourekas
747 Third Avenue

New York, New York 10017-2803

Attn: Sanford P. Rosen/Paris Gyparakis

Rosen & Associates, P.C.

Attorneys for Anna Rizos & Kyriaki Bourekas
735 Third Avenue

New York, New York 10017
Attn: Sanford P. Rosen/Paris Gyparakis

Vivian Bourekas
96 Aspen Street
Floral Park, New York 11001

 
Case o-Ly-Q6000-laS Voc of Filed UdcieficQ Entered O4/2//20 12.40.04

Kalliopi Bourekas
96 Aspen Street
Floral Park, New York 11001

Maria Anna Bourekas
96 Aspen Street
Floral Park, New York 11001

   

AWN MIGLIORE

 

 

 

o ff
Bg
NOTARY PUBLIC

 

MAUREEN

Notary Publis, St

Ouat No. 2g
Htualdied in Nassau Count

Commission Expires January 31, 7)

 
   

 
